Title: Oct. 8. Tuesday.
From: Adams, John
To: 


       Mr. D. is indefatigable in his Way. He visits, every Day, the French Ambassador, Mr. G., Mr. V.—and occasionally Mr. K. and sometimes the Prince de Gallitzin, Mr. D’Asp, &c.
       No American Minister could do this. It would ruin his Character. I dont know whether it would do for a Secretary of Legation to do this. I can, however, make an excellent Use of him in this Way. I can get or communicate Intelligence this Way, better than any other, from and to various Persons and Places.
       I have been indirectly put upon my Guard against “un Chien puant,” made Use of as a Tool, in the Friesland Affair, which I read of, in C. S.s Journal.—He now makes his Court to both Sides. Llano the other day made a grand Eloge, of the Man and his Wife, of their peaceable amiable Character, and excellent Reputation. Thus it is when Parties run high. One Side crys crucify, and the other hozanna.
       At Breakfast Comte Sarsefield came in, and put into my Hand, more of his Speculations.—I have read through his Journal of his Journeys into Holland in 1777 and in 1780 and he has promised me that of  1782. The Piece he lent me to day is on Slavery. He has assembled every Appearance of Argument in favour of the Slavery of the Glebe, (Villenage) or domestic Slavery, and has refuted them all.
       At twelve went to the State House, was received as usual, at the head of the Stairs by Mr. De Santheuvel, and Mr. De Linden, Deputies from Holland and Zealand, and conducted into the Truce Chamber where We signed and sealed the Treaty of Commerce and the Convention concerning Recaptures.
       Waited on the Duke de la Vauguion, to inform him, as I did, and also that I had received a Letter from Mr. Jay, 28 Septr., informing me that the Day before, Mr. Oswald received a Commission to treat of Peace with the Commissioners of the United States of America, and that I believed I should set out, according to Mr. Jays earnest desire, for Paris the latter End of next Week. The Duke was pleased to say, and with a warmth that proved him sincere, that he rejoiced to hear it, for it seemed by it, that Mr. Jay and I were cordial, and he thought further it was absolutely necessary I should be there, for that the immoveable Firmness that Heaven had given me, would be usefull and necessary upon this Occasion. I could not help laughing at this and replying, that I had often occasion however for cooler Blood than had fallen to my Share, to regulate that same Firmness.
       The Duke then entered into an History of his Negotiations with the States and the Prince to get the Fleet to Brest. He thinks there has been a secret Communication between Prince and Officers to represent the Fleet destitute of Sails, and Provisions &c.
       While the Clerks were sealing the Treaties to day I cast an Eye on the Collection of Pictures of Claudius Civilis, and asked the Gentlemen who was the Painter. Secretary Fagel answered me that it was Otto Oevenius a Dutch Painter, Author of the Emblemata Horatiana. That each of those Pictures was formed upon some Passage of Tacitus. That his Father had been at the Pains to transcribe all those Passages and affix them to the back of the Picture. Upon this I turned one of them round, and found a Paragraph.
      